          Case 1:19-cv-01094-ER Document 117 Filed 12/28/20 Page 1 of 1




                             The request is GRANTED. Sony's motion to dismiss is due by
                             January 8, 2021. Plaintiffs' opposition is due by February 5,
                                                                                             Gabrielle Levin
                             2021. Sony's reply is due by February 19, 2021. IT IS SO        Direct: +1 212.351.3901
December 23, 2020            ORDERED.                                                        Fax: +1 212.351.5301
                                                                                             GLevin@gibsondunn.com

                                                             12/28/2020                      Client: 14313-00094
VIA ECF

 The Honorable Edgardo Ramos
 United States District Court
   for the Southern District of New York
 Thurgood Marshall U.S. Courthouse
 40 Foley Square, Courtroom 619
 New York, NY 10007

Re:    Johansen v. Sony Music Entertainment Inc., No. 19-cv-01094 (ER)

Dear Judge Ramos:

We represent defendant Sony Music Entertainment (“SME”) in the above-captioned action.

On December 1, 2020, the Court issued an Order granting SME leave to file a motion to dismiss
Plaintiffs’ First Amended Complaint (the “Motion”) and setting a briefing schedule for the
Motion. (Dkt. No. 112.)

SME respectfully requests that the Court extend its time to file the Motion from December 30,
2020 to January 8, 2021. Due to the unavailability of SME’s counsel and SME’s representatives
over the next week, as well as SME’s office closure until the beginning of 2021, additional time
is needed to prepare SME’s Motion.

Plaintiffs have agreed to this extension request. This is the first request for an extension of this
deadline. This extension also affects Plaintiffs’ opposition to SME’s Motion, currently due on
January 27, 2021, and SME’s reply, currently due on February 10, 2021. (Dkt. No. 112.) With
the nine-day extension, the amended schedule would be as follows:

           SME’s Motion to Dismiss: January 8, 2021
           Plaintiffs’ Opposition: February 5, 2021
           SME’s Reply: February 19, 2021

This extension will affect no other deadlines in this action. Thank you for your consideration.

Respectfully,

/s/ Gabrielle Levin

Gabrielle Levin

cc: All Counsel of Record (via ECF)
